DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 3, 5, 19, and 20 in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 15 are novel and non-obvious.  This is found persuasive.

Claims 1 and 15 are allowable. The restriction requirement between Groups I, II, III, IV, V, and VI, as set forth in the Office action mailed on 3/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/8/2021 is withdrawn.  Claims 4, 6-14, and 16-18, directed to Groups II, III, IV, V, and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, applicant prided MERLET ET AL (SEBASTIEN MERLET ET AL: "Operating an atom interferometer beyond its linear range", ARXN.ORG, CORNELL UNNERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNNERSITY ITHACA, NY 14853, 1 June 2008 (2008-06-01), XP080420697, DOI: 10.1088/0026-1394/46/1/011) and LAUTIER J ET AL (LAUTIER J ET AL: "Hybridizing matter-wave and classical accelerometers", APPLIED PHYSICS LETTERS, AIP PUBLISHING LLC, US, vol. 105, no. 14, 6 October 2014 (2014-10-06), XP012190775, ISSN: 0003-6951, DOI: 10.1063/1.4897358) disclose most of the claim limitations; however they are silent as to the specifics identified below. 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a signal processing system (40, 41, 42) 

Regarding Independent Claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious c. processing the conventional inertial measurement signal (14, 148) to generate in real time a nonlinear frequency modulation signal (140, 420) as a function of the conventional inertial measurement signal (14, 141, 148) recorded as a function of time during the laser pulse sequence; d. modulating in real time the central optical frequency of the laser (20) as a function of the modulation signal (140, 420), so as to modulate in real time said laser pulse sequence (21, 22, 23, 29) and to generate a first hybrid atomic interferometry inertial measurement signal 

Claims 2-14 and 16-20 are allowable at least based upon their dependence on Claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877